DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 19 February 2021. Claims 1-7 remain pending and are under consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered. 

Response to Amendment and Arguments
The amendment filed 19 February 2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 7.  Therefore, the rejection has been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, Baskett et al. (US 10,474,652), teaches data structures for performing column store of a database table and methods of using the data structures for efficiently responding to a query. A hash table can be used in accessing the database. A hash function can provide a hash value of a query term, and the hash value can be used to access a hash table to obtain a stored 
Schreter et al. (US 2014/0279961) teaches a method of indexing column oriented storage. One or several main fragments can be used for each table or column of a database and one index segment can be created per main fragment (Schreter et al., ¶ [0030], [0036], [0066], and [0077]).
The specific limitations “obtaining a columnstore comprising a plurality of columns and a plurality of rows, wherein the columnstore is segmented into a plurality of segments and each of the plurality of columns is segmented into a plurality of column segments, wherein each segment of the columnstore comprises a plurality of column segments of the respective columns and each column segment of a respective column comprises a plurality of rows; receiving a query comprising a parameter; determining a key corresponding to the parameter; identifying a mapping structure, from a plurality of mapping structures, relating to said key, wherein each mapping structure corresponds to a respective segment of the columnstore; interrogating the identified mapping structure to determine a value corresponding to the key, wherein the value identifies an entry of an index table of a plurality of index tables that corresponds to a first said respective segment of the columnstore, wherein the identified entry of the index table identifies a row of a first column segment of the first said respective segment of the columnstore that contains a first entry relating to the parameter; determining an offset within a second column segment of a different column in the first said respective segment of the columnstore based on a location of the first entry within the first column segment; and retrieving, from the second column segment and based on the offset, data of a second entry of the identified row that relates to the parameter, wherein the data of the second entry is used to generate a response to the query” clearly present in independent claims 1 and 7 are neither taught nor suggested by the prior art as a whole, either alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAMARA T KYLE/               Supervisory Patent Examiner, Art Unit 2156